Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests, when the claims are taken as a whole, a remote ophthalmic system comprising: a robotic arm, a gonioscopy lens or transequator lens coupled to the distal end of the robotic arm, a laser source, a remote control device and a processor configured to configured to perform at least one ophthalmic procedure on the patient by applying the laser based upon a plurality of target values, and by positioning the lens via the robotic arm onto an eye of the patient to direct a laser beam into portions of the eye of the patient.
These claims are allowed for the same reasons as the parent application (see notice of allowance mailed on 4/23/2020 in application 15/689343 for more details).  Specifically, while it is known in the art to include a contact lens/optic at the distal end of an ophthalmic laser surgery robot (generally used for focusing treatment laser light or immobilizing the eye for treatment, e.g. contact lens 27, Fig. 10 of US 2014/0257259 to Papastathopoulos), the art fails to teach, suggest or give any motivation to include a gonioscopy lens or transequator lens (used for viewing the retina) as this distal contact lens.  
Applicant’s filing of a terminal disclaimer obviates any obvious double patenting rejections over the parent application.  Therefore, the current application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792